745 N.W.2d 765 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sally Ann BENNETT, Defendant-Appellant.
Docket No. 134576. COA No. 277682.
Supreme Court of Michigan.
March 21, 2008.
On order of the Court, the application for leave to appeal the July 13, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted of whether the defendant's sentence is invalid, see MCR 6.508(D)(3)(b)(iv); People v. Kimble, 470 Mich. 305, 314 n. 6, 684 N.W.2d 669 (2004); and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
WEAVER, J., dissents and states as follows:
I dissent. I would not remand this case and I would deny leave to appeal because I am not persuaded that the decision of the Court of Appeals was clearly erroneous or that defendant has suffered any injustice in this case.
*766 CORRIGAN, J., would deny, leave to appeal. See People v. Bennett, 471 Mich. 877, 688 N.W.2d 498 (2004).